DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of Group I, claims 1-10, 16, 19, 20 in the reply filed on 2/26/2021 is acknowledged.  The traversal is on the ground(s) that allegedly the common thread that holds the inventions together (namely, the special technical feature) is not known in the prior art (according to applicant) but as is presented in the following office action, there is no special technical feature since the thread that holds the inventions together is known in the prior art thus the invention lack unity of invention.  Applicant next argues that the election of species is allegedly also in error because once again applicant feels that the inventions and species have a common thread that holds them all together and that the 



Therefore, claims 11-15, 17, 18 are withdrawn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.




The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 16, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.


Claims 1-10, 16, 19, 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating a wound in a human in need thereof via administering the claimed supernatant, does not reasonably provide enablement for preventing such a wound to occur.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
1)      the nature of the invention;
2)      the breadth of the claims;
3)      the predictability or unpredictability of the art 
4)      the amount of direction or guidance presented;
5)      the presence or absence of working examples;
6)      the quantity of experimentation necessary;
7)      the state of the prior art; and,
8)      the relative skill of those skilled in the art.

            With respect to the Wands factors above (particularly as they pertain to the quantity of experimentation necessary as well as the state of the prior art within the medical field), Applicants have reasonably demonstrated/disclosed that the claimed supernatant is useful as a therapeutic agent for treating wounds in a human being.  However, the claims also encompass using the claimed supernatant to prevent such wounds from occurring (which encompasses preventing all conceivable types of wounds including severe wounds, cuts, missing limb, and bedsores, to name a few – all of which are well-recognized in the art as being difficult to treat, much less prevent) which is clearly beyond the scope of the instantly disclosed/claimed invention.  Please note that the term "prevent" encompasses absolutely preventing which reads upon completely stopping such wounds from occurring and, thus, requires a higher standard for enablement than does "treat", especially since it is notoriously well accepted in the medical art that the vast majority of afflictions/disorders suffered by mankind cannot be totally prevented with current therapies - including preventing such disorders as wounds (which clearly are not recognized in the medical art as being totally preventable).
            According, it would take undue experimentation without a reasonable expectation for one of skill the art to prevent wounds in a human via administering the claimed supernatant – as instantly claimed.    









In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 16, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 19817177 (machine translation herein enclosed).


Note that the claims read on anyone, anyone can benefit from the claimed invention. DE teaches an immune stimulation composition obtained from plant cell culture supernatants such as Arnica montana, see entire machine translation, especially abstract, pages 1-5. DE notes that the plant cells are separated from the used nutrient solution in which the active polysaccharides are located. DE also notes that the plant cell cultures used can be derived from polysaccharide producing cell cultures, pages 3-4 of machine translation of DE. For further purification, the cell-free culture supernatants of the plant cell cultures are subjected to a multi-stage chrmoatographic on various column materials after filtration, centrifugation and dialysis. DE uses Echinacea species, Arnica montana, calendula officinalis, eupatorium species, etc., see pages 3-4 of DE. Note that DE describes freezing and lyophilization of the cellular residue (same as supernatant), see page 4. Note also that since the same plant namely, Arnica montana is used that it is inherent that the peptides in the supernatant of DE will be the same as claimed. 








Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 16, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE 19817177 (machine translation herein enclosed).


Note that the claims read on anyone, anyone can benefit from the claimed invention. DE teaches an immune stimulation composition obtained from plant cell culture supernatants such as Arnica montana, see entire machine translation, especially abstract, pages 1-5. DE notes that the plant cells are separated from the used nutrient solution in which the active polysaccharides are located. DE also notes that the plant cell cultures used can be derived from polysaccharide producing cell cultures, pages 3-4 of machine translation of DE. For further purification, the cell-free culture supernatants of the plant cell cultures are subjected to a multi-stage chrmoatographic on various column materials after filtration, centrifugation and dialysis. DE uses Echinacea species, Arnica montana, calendula officinalis, eupatorium species, etc., see pages 3-4 of DE. Note that DE describes freezing and lyophilization of the cellular residue (same as supernatant), see page 4. 


In the event it is seen that freeze drying is not obvious from freezing and lyophilization (which is NOT being admitted) then it would have been obvious for one having ordinary skill in the art to use freeze drying since DE teaches freezing and lyophilization. 

Note also that since the same plant namely, Arnica montana is used that it is inherent that the peptides in the supernatant of DE will be the same as claimed. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655